DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: both claims state “or no any mark is ever shown on the top surface” and it is believed to be meant as “or no mark is ever shown on the top surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 203398821 by Yang.

Regarding claim 1, Yang discloses a light-emitting wireless charging structure [see at least Figure 2], comprising: a base [see at least Figure 2, (1)]; a wireless charging module [see at least Figure 2, (32)], disposed on the base; at least one light-emitting element [see at least Figure 2, (5)], disposed on the base and adjacent to the wireless charging module; and an upper cover [see at least Figure 2, (6)], covering on the wireless charging module and the at least one light-emitting element, wherein the upper cover has a lower surface facing the wireless charging module and a upper surface opposite to the lower surface [see at least Figure 2, (6)]; when the at least one light-emitting element emitting light, the light coming from the at least one light-emitting element passes through the upper cover and forms a mark on the upper surface to indicate a position of the wireless charging module [see at least Figure 2, (62)]; when the at least one light-emitting element is turn off or kept in an off state, either the mark that has been formed on the upper surface disappears therefrom, or no any mark is ever shown on the top surface [see at least Translation, page 3, paragraph 8, “By the above assembly”…; as the mark is formed by the projection of the light-emitting element, if the light-emitting element is off, the mark is not illuminated].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203398821 by Yang in view of US 2016/0087484 by Kim.

Regarding claim 10, Yang discloses the light-emitting wireless charging structure according to claim 1.
Yang fails to disclose further comprising at least one second fixing member disposed on the lower surface of the upper cover for fixing the at least one light-emitting element onto the lower surface.  However, Kim discloses mounting the light-emitting element onto the lower surface of the upper cover [see at least Figure 4, (220B) mounted to (12)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to mount the light-emitting element onto the lower surface of the upper cover as this is merely a design choice which would ensure that the light-emitting element is properly aligned to the area of the upper cover which allows for visibility from above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226827 by Chen in view of CN 203398821 by Yang.

Regarding claim 12, Chen discloses a display apparatus [see at least Figure 4A, (110)], comprising: a display screen [see at least Figure 4A, (110)]; and a light-emitting wireless charging structure [see at least Figure 4A, (116) and (114)].
Chen utilizes an alternate type of light-emitting element and therefore does not disclose comprising: a base; a wireless charging module, disposed on the base; at least one light-emitting element, disposed on the base and adjacent to the wireless charging module; and an upper cover, covering on the wireless charging module and the at least one light-emitting element, wherein the upper cover has a lower surface facing the wireless charging module and a upper surface opposite to the lower surface; when the at least one light-emitting element emitting light, the light coming from the at least one light-emitting element passes through the upper cover and forms a mark on the upper surface to indicate a position of the wireless charging module; when the at least one light-emitting element is turn off or kept in an off state, either the mark that has been formed on the upper surface disappears therefrom, or no any mark is ever shown on the top surface; wherein the upper cover of the light-emitting wireless charging structure has a connector assembled with the display screen to make the light-emitting wireless charging structure supports the display screen.  
However, Chen discloses a base [see at least Figure 2, (1)]; a wireless charging module [see at least Figure 2, (32)], disposed on the base; at least one light-emitting element [see at least Figure 2, (5)], disposed on the base and adjacent to the wireless charging module; and an upper cover [see at least Figure 2, (6)], covering on the wireless charging module and the at least one light-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the light-emitting wireless charging structure of Yang to better align the device to be charged on the charging surface, thus increasing efficiency of charging and reducing wasted energy.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226827 by Chen in view of CN 203398821 by Yang in further view of 2016/0087484 by Kim.

Regarding claim 19, Chen in view of Yang discloses the display apparatus according to claim 13.
Chen in view of Yang fails to disclose further comprising at least one second fixing member disposed on the lower surface of the upper cover for fixing the at least one light-emitting element 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to mount the light-emitting element onto the lower surface of the upper cover as this is merely a design choice which would ensure that the light-emitting element is properly aligned to the area of the upper cover which allows for visibility from above.

Allowable Subject Matter
Claims 2-9, 11, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oshimi (US 2010/0201315) discloses a charging surface with alignment light guides.
Aghassian et al. (US 2011/0004278) discloses alignment light which turns off when a device is aligned. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836